Citation Nr: 0023106	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-19 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for a left leg disability.




WITNESSES AT HEARING ON APPEAL

Appellant's wife and niece



INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 
decision by the RO.


FINDING OF FACT

No competent medical evidence has been received to link a 
left leg disability to disease or injury incurred during the 
veteran's military service.


CONCLUSION OF LAW

The veteran's claim of service connection for a left leg 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the veteran's case, he, his wife, and niece have described 
problems the veteran experiences with his leg.  However, no 
competent medical evidence has been presented which tends to 
link any current left leg problem with the veteran's military 
service.  It is maintained that the veteran's left leg was 
injured in a mortar shell blast during combat, and that the 
veteran has had problems with his leg since that time.  A 
July 1980 statement from an individual who served with the 
veteran indicates that the veteran hurt his right leg in such 
a blast; however, no medical nexus evidence has been 
presented which tends to show a relationship between any left 
leg disability the veteran currently experiences and the 
blast injury in service, or continuing symptoms the veteran 
may have experienced since service.  Consequently, the Board 
finds that the veteran has not met his burden of submitting a 
well-grounded claim of service connection for a left leg 
disability.  Caluza, supra.  In such an instance, his claim 
must be denied.  Boeck, supra.  


ORDER

Service connection for a left leg disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

